             Case 5:20-cr-00108-C Document 93 Filed 09/09/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )      Case No. _20-CR-108-C-1____
                                             )
JONATHAN SOLIS                               )
                                             )
                        Defendant.           )

                                            ORDER

         In accordance with the Due Process Protections Act, 1 counsel are reminded of the

disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and

its progeny. In particular, “the suppression by the prosecution of evidence favorable to

an accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” 2

“[E]vidence is ‘material’ within the meaning of Brady when there is a reasonable

probability that, had the evidence been disclosed, the result of the proceeding would have

been different.” 3 A “reasonable probability” does not mean that the defendant “would

more likely than not have received a different verdict with the evidence,” only that the




1
  The Due Process Protections Act, PL 116-182, [S 1380], effective October 21, 2020, requires
that the parties be informed regarding an amendment to Federal Rule of Criminal Procedure 5.
By this legislation, subsection (f) of the Rule has been redesignated as subsection (g), with new
subsection (f) hereinafter designated as “REMINDER OF PROSECUTORIAL OBLIGATION.” The
amendment serves to remind prosecutors of their obligations to disclose exculpatory evidence
pursuant to Brady v. Maryland, 373 U.S. 83 (1963).
2
    Brady, 373 U.S. at 87.
3
    Cone v. Bell, 556 U.S. 449, 469–470 (2009).
              Case 5:20-cr-00108-C Document 93 Filed 09/09/21 Page 2 of 2




likelihood of a different result is great enough to “undermine[ ] confidence in the outcome

of the trial.” 4

          Possible consequences for a violation of this Order may include, but are not limited

to, exclusion of evidence at trial, a finding of contempt, granting of a continuance, and

dismissal of the charges with prejudice.

          ENTERED on this 9th day of September 2021.




4
    Smith v. Cain, 565 U.S. 73, 75 (2012).
